Citation Nr: 1748976	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  16-30 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic disorder (PTSD), current assigned a 50 percent evaluation.  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney



ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November, 2012 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

During the pendency of the appeal, in a June 2016 rating decision, the RO increased the disability evaluation for PTSD to 50 percent effective from June 25, 2012.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). Thus, the issue remains on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is not productive of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2016 VA Form 9, the Veteran's representative stated that the appellant "hereby takes exception and preserves for appeal all errors the VA Regional Office may have made or the Board may hereafter make in deciding this appeal.  Although he referred to the duties to notify and to assist, he did not specify any alleged errors. See Shinseki v. Sanders, 556 U.S. 396, 398-99 (2009) (error in notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  These notice requirements apply to all five elements of a claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO sent a letter to the Veteran in June 2012, prior to the initial adjudication of the claim in the November 2012 rating decision.  The letter notified him of the evidence needed to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  

Thus, the Veteran had actual knowledge of the information needed to substantiate his claim, and a reasonable person could be expected to understand what was needed.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).

Moreover, the Board notes that the Veteran has been represented during the course of the appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).  

For these reasons, the Board finds that the duty to notify has been met.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding, available records that are pertinent to the issue decided herein.

The Board does note the RO attempted to obtain records from the Social Security Administration (SSA).  However, SSA responded that the records had been destroyed.  Thus, any further attempt to obtain them would be futile.

The Veteran was also afforded a VA examination in January 2016 in connection with his claim for an increased evaluation.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's statements.  The examination report also contains the necessary findings to evaluate the disability on appeal.  

Moreover, there is no evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined in January 2016.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to proceed with adjudication.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016). 

The Veteran was also given the opportunity to present testimony at a hearing before the Board, but he declined.  See June 2016 VA Form 9 (Veteran checked box indicating that he does not want a hearing).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, continuation of the current staged evaluations is warranted based on the evidence.

The Veteran is currently assigned a 50 percent evaluation for his service-connected PTSD, pursuant to 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), Diagnostic Code 9411.

Under the General Rating Formula, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are not meant to be an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  If the evidence shows that a veteran has symptoms or effects causing occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In addition, evaluation under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a rating in excess of 50 percent is not warranted for PTSD.

The Veteran filed his claim for an increased evaluation for PTSD in June 2012.  Initially, the Board notes that there are very few treatment records during the appeal period that pertain to PTSD.  Indeed, during the January 2016 VA examination, it was noted that the Veteran had never sought mental health services.

In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 70 percent evaluation during the appeal period.  The Veteran has not demonstrated a level of impairment consistent with the criteria for a rating higher than 50 percent, nor have the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas, to include in areas referenced by the 70 percent criteria.  Mauerhan, supra; Vazquez-Claudio, supra.

Indeed, the evidence does not show that the Veteran has suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting);and an inability to establish and maintain effective relationships.  During the January 2016 VA examination, the Veteran reported that he double checks his home locks prior to going to bed each night and only obtains four to five hours of sleep nightly.  Upon examination, the examiner indicated that the Veteran had a depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood, and he was noted to be pleasant and cooperative.  The examiner stated that he did not have any other symptoms attributable to PTSD than those listed in the report.  In addition, the Veteran denied having any legal problems or substance abuse.  A mental status examination did not reveal any signs or symptoms of perceptual or thought disorders, and his cognitive abilities and memory skills were grossly intact.  

The January 2016 VA examiner further noted that the Veteran reported having mild depression and found that he had occupational and social impairment with reduced reliability and productivity, which is commensurate with the currently assigned 50 percent disability.

With regard to social impairment, the Veteran reported to the January 2016 VA examiner that he had been married to his wife for 47 years and described his marriage as being decent for the past 6 years.  He also described the relationship with his three children as satisfactory and indicated that they helped him with his medications and keeping up his house.  

With regard to occupational impairment, the Board notes the Veteran has reported being unemployed since 1990.  He had worked as a machine repairman and was medically retired after he underwent pacemaker surgery in 1990.

Other evidence in the file pertaining to the Veteran's PTSD claim includes VA treatment records.  A November 2012 PTSD screen resulted in a negative score, as the Veteran denied having nightmares or thinking about his trauma when he did not choose to, and he did not engage in avoidance efforts or feel numb or detached from others, activities, or his surroundings.  However, he did report that he is constantly on guard, watchful, or easily startled.  Although not specifically pertaining to the PTSD claim, the records Veteran's indicate that a February 2017 depression screen revealed moderate depression.  On other visits, he has denied depression.  See February 2017 surgical visit.  There was also a neurological examination in December 2015 during which it was noted the Veteran was oriented to person, place, and time with usual mental status.  

Based on the foregoing, the evidence does not suggest that the Veteran had occupational and social impairment with deficiencies in most areas or total social and occupational impairment.  After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 50 percent disability rating.  Overall, the Veteran has not demonstrated a level of impairment consistent with occupational and social functioning in most of the areas referenced by the 70 percent evaluation criteria, or total occupational and social impairment to warrant a 100 percent evaluation. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 70 percent have not been met or approximated. See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.


REMAND

The Veteran and his representative have raised the issue of entitlement to TDIU. See e.g. copy of a VA Form 21-8940 submitted in December 2015 (claiming TDIU based on all service-connected disabilities).  The Court has held that a claim for TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

As such, the AOJ should develop a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should consider whether the Veteran is entitled to TDIU based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or obtain additional medical evidence or a medical opinion, as is deemed necessary.

2.  After completing the above action, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


